 Case 18-22505        Doc 284     Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Main
                                   Document     Page 1 of 12


                 IN THE UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

 In re:                                            )   Chapter 11
                                                   )
 PON GROUP, LLC,                                   )   Case No. 18-22505
                                                   )
                        Debtor.                    )   Honorable A. Benjamin Goldgar
                                                   )
                                                   )   Courtroom 642

                                   NOTICE OF MOTION

To:       All creditors, the Debtor, and other parties in interest

       PLEASE TAKE NOTICE that Pon Group, LLC (the “Debtor) has filed a Motion
to Approve a Compromise of certain disputes related to claims against the Debtor by
Feng Wei Peng-Dilorenzo (“DiLorenzo”) and to shorten notice. The Motion is on file
with the United States Bankruptcy Court for the Northern District of Illinois,
Eastern Division and is available at http://www.ilnb.uscourts.gov/ and upon request
to the undersigned. The Motion provides for DiLorenzo to be allowed an unsecured
claim in the amount of One Hundred Fifty-One Thousand Dollars ($151,000), and the
Debtor shall pay the amount of this claim immediately to DiLorenzo.

       This Motion will be heard by the Honorable A. Benjamin Goldgar on February
26, 2020 at 10:00 a.m. in room 642 of the United States Bankruptcy Court for the
Northern District of Illinois, Eastern Division, 219 South Dearborn Street, Chicago,
Illinois, 60604. Any entity opposing the relief sought in the Motion should attend the
hearing or file a written objection with the Clerk of the Court listed herein and serve
it upon the Debtor’s counsel at the address listed below.

Dated: February 11, 2020                          /s/ Carolina Y. Sales

Paul M. Bauch (ARDC # 6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC D/B/A LAKELAW
53 W. Jackson Blvd., Suite 1115
Chicago, IL 60604
csales@lakelaw.com
Tel. (312) 588-5000
 Case 18-22505    Doc 284    Filed 02/11/20 Entered 02/11/20 13:06:20     Desc Main
                              Document     Page 2 of 12


                          CERTIFICATE OF SERVICE

      The undersigned attorney certifies that we caused this document to be served
upon the persons identified on the attached service list at the address shown and by
the method indicated on the list on February 11, 2020.

                                                  /s/ Carolina Y. Sales


                                  SERVICE LIST

VIA CM/ECF TO

Steven E Anderson on behalf of McKay Investment Realty, Inc.
seanderson@gmail.com, sea@seandersonlaw.com
Stephen J Brown on behalf of Nexgen Capital, LLC
sbrown@pedersenhoupt.com, jruggles@pedersenhoupt.com
John J Chitkowski on behalf of Chitkowski Law Offices, Alexander Pon & Ketty Pon
jjc@chitkowskilaw.com, sjt@chitkowskilaw.com
Alex Darcy on behalf of LEAF Capital Funding, LLC
adarcy@askounisdarcy.com, mjackson@askounisdarcy.com
John S. Delnero on behalf of Nexgen Capital, LLC
jdelnero@pedersenhoupt.com, kcody@pedersenhoupt.com
Paulina Garga-Chmiel on behalf of Associated Bank, N.A., a national banking
association
pgarga@chuhak.com, dgeorge@chuhak.com
Gregory J Jordan on behalf of American Metro Bank
gjordan@jz-llc.com
Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov
Kevin R Purtill on behalf of Associated Bank NA
kpurtill@mpslaw.com, crampich@mpslaw.com
N. Neville Reid on behalf of Interested Party Prologis, Inc.
nreid@foxswibel.com, bkdocket@foxswibel.com
Steven R Rogovin on behalf of Associated Bank, N.A., a national banking
association
srogovin@mpslaw.com, crampich@mpslaw.com
Miriam R. Stein on behalf of Associated Bank, N.A., a national banking association
mstein@chuhak.com, dgeorge@chuhak.com;vjefferson@chuhak.com


                                          2
 Case 18-22505   Doc 284   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Main
                            Document     Page 3 of 12


Charles R Woolley on behalf of Creditor LEAF Capital Funding, LLC
rwoolley@askounisdarcy.com, hperez@askounisdarcy.com
Mark R Zito on behalf of Creditor American Metro Bank
mzito@jz-llc.com




                                       3
VIA U.S. MAIL
          CaseTO 18-22505             Doc 284    Filed 02/11/20 Entered 02/11/20 13:06:20             Desc Main
                                                  Document     Page 4 of 12
Alexander & Ketty Pon                           Arkman Logistics                         Baird & Warner Residential Sales
354 Donna Lane                                  2200 Estes Ave.                          543 Pennsylvania Ave.
Bloomingdale, IL 60108‐8800                     Elk Grove Village, IL 60007‐5427         Glen Ellyn, IL 60137‐4136



Business GPS LLC                                Bevin M. Brennan on behalf of Creditor   Bryan R. Kelsey on behalf of Creditor
183 Keith St.                                   Nexgen Capital, LLC                      Alexander Pon
Warrenton, VA 20186‐3231                        Pedersen & Houpt                         901 Warrenville Rd., Ste. 103
                                                161 N. Clark St., Ste. 2700              Lisle, IL 60532
                                                Chicago, IL 60601

Bryan R. Kelsey on behalf of Creditor           Alan D Lasko                             Chance Pon
Ketty Pon                                       Alan D. Lasko & Associates, P.C.         354 Donna Lane
901 Warrenville Rd., Ste. 103                   205 W. Randolph St., Ste. 1150           Bloomingdale, IL 60108‐8800
Lisle, IL 60532                                 Chicago, IL 60606


Nova Consulting Group, Inc                      175 East Delaware Home Owners Assoc.     Yifan Qu
830 S Broadway, Ste 11                          175 East Delaware Place                  C/O Nolan Law Office
Tarrytown, NY 10591                             Chicago, IL 60611‐1756                   53 West Jackson Blvd., Ste. 1137
                                                                                         Chicago, IL 60604


ComEd                                           ComEd                                    Commonwealth Edison Company
Attn: Revenue Mgmt. Dept. Bankruptcy            PO Box 6112                              Bankruptcy Department
1919 Swift Drive                                Carol Stream, IL 60197‐6112              1919 Swift Drive
Oak Brook, IL 60523‐1502                                                                 Oak Brook, IL 60523‐1502


Cook County Treasurer                           Dennis Lyp                               Dennis Pon
118 North Clark, Room #212                      8730 Callie Ave.                         354 Donna Lane
Chicago, IL 60602‐1589                          Morton Grove, IL 60053‐2807              Bloomingdale, IL 60108‐8800



Internal Revenue Service                        DuPage County Treasurer                  Feng Wei Peng‐DiLorenzo
Centralized Insolvency Operations               Barbara Q. Reynolds                      415 East 52 Street
PI Box 7346                                     503 N. County Farm Road                  Apt #12CC
Philadelphia, PA 19101‐7346                     Wheaton, IL 60187‐1942                   New York, NY 10022‐9071


Internal Revenue Service                        Jay J Kim CHB                            Lin & Lincoln CPA’S LLC
P.O. Box 7346                                   1537 Daisy Ct                            1132 Waukegan Road, Suite 101
Philadelphia, PA 19101‐7346                     Romeoville, IL 60446‐4898                Glenview, IL 60025‐3060



Northern Door Garage Door Corp                  Park Place Homeowners Association        Premier Express Trucking Inc.
591 Sussex Court                                c/o Foster Premier, Inc.                 1550 East Higgins Road #133
Elk Grove Village IL, IL 60007‐4211             PO Box 7676                              Elk Grove Village, IL 60007‐1627
                                                Carol Stream, IL 60197‐7676


Port to Port                                    Premier Express Trucking Inc.,           Pure Health Solutions, Inc.
1201 Morse Ave.                                 1550 East Higgins Road #133              950 Corporate Woods PLWY.
Elk Grove Village, IL 60007‐5701                Elk Grove, IL 60007‐1627                 Vernon Hills, IL 60061‐3155
            Case 18-22505         Doc 284    Filed 02/11/20 Entered 02/11/20 13:06:20      Desc Main
                                              Document     Page 5 of 12
Sandra M Martinez                           Senko USA, Inc.                    Service Pallet LLC
920 E Krage Dr.                             c/o Kevin C. Driscoll, Jr.,        500 Overland Dr.
Addison, IL 60101‐4121                      Barnes & Thornburg LLP,            North Aurora, IL 60542‐1839
                                            1 North Wacker Drive, Suite 4400
                                            Chicago, IL 60606‐2841

Sudler Property Management                  Todd M. Pederson                   Village of Bensenville
John Hancock Center                         19 Campbell Drive                  12 South Center Street
875 N. Michigan Ave., Ste. 3980             Glendale Heights, IL 60139‐1914    Bensenville, IL 60106‐2130
Chicago, IL 60611‐1990


Vladimir Panine, M.D.                       Yue Ren                            Albert Z. Wang
175 East Delaware Place                     15 Bar Harbour RD Unit 3J          c/o Nolan Law Office
Unit 5401                                   Schaumburg, IL 60193‐1923          53 W. Jackson Blvd., Ste. 1137
Chicago, IL 60611‐1726                                                         Chicago, IL 60604
 Case 18-22505        Doc 284     Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Main
                                   Document     Page 6 of 12


                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

 In re:                                           )   Chapter 11
                                                  )
 PON GROUP, LLC,                                  )   Case No. 18-22505
                                                  )
                        Debtor.                   )   Honorable A. Benjamin Goldgar
                                                  )
                                                  )   Courtroom 642

                   MOTION TO APPROVE COMPROMISE
          WITH FENG WEI PENG-DILORENZO AND SHORTEN NOTICE

          Pon Group, LLC (the “Debtor”), pursuant to Fed. R. Bankr. P. 9019(a) and (b),

9006(c), and 2002, moves for an order approving a compromise (the “Compromise”)

with Feng Wei Peng-DiLorenzo (“DiLorenzo”); authorizing the Debtor to take any and

all actions necessary or appropriate to effectuate the compromise; and shortening

notice.

                                       BACKGROUND

          1.     On August 9, 2018 (the “Petition Date”), the Debtor filed a petition for

relief under Chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.,

as amended (the “Bankruptcy Code”). The Debtor continues to manage and operate

its business as a debtor in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code.

          2.     The Debtor has substantially all of the rights, powers, and

responsibilities of a trustee in bankruptcy pursuant to 11 U.S.C. § 1107(a). No

creditors’ committee has been appointed in the Debtor’s Chapter 11 case (the “Case”),

and no trustee or examiner has been appointed.
 Case 18-22505     Doc 284    Filed 02/11/20 Entered 02/11/20 13:06:20      Desc Main
                               Document     Page 7 of 12


      3.     On December 12, 2018, DiLorenzo filed a proof of claim in the amount

of $150,000.00, which was designated by the clerk of the Court as Claim Number 5

(the “Claim”).

      4.     The Claim relates to a debt that DiLorenzo alleges to be due to her in

connection with a $150,000 loan to the Debtor, which was used to finance the filing

of the Chapter 11 case and the payment of ordinary and necessary administrative

expense of the case. The loan is evidenced by, inter alia, an August 1, 2018 promissory

note that provided for a two-year term, with interest at 12% per annum and monthly

payments of interest. The loan also provides for late charges and default interest in

the event of a payment default. DiLorenzo funded the loan by a wire transfer of

$150,000 to the Debtor’s attorneys’ client trust account. It was originally

contemplated that the loan would be secured by a mortgage on the Hancock Property,

but DiLorenzo did not perfect her mortgage and assignment of rents by recording the

same. As of December 23, 2019, DiLorenzo claims that the amount of the Claim

(including interest, fees, and charges) is $200,600.00.

      5.     The Debtor used the loan proceeds to pay professional fees, insurance,

utilities, and other direct expenses of the Chapter 11 case. The loan was critical in

allowing the Debtor to complete the successful sale of the Bensenville Property, which

has resulted in sufficient proceeds to pay all creditors in full. The Debtor has been in

technical default on the loan, because it failed to make monthly payments of interest

on the loan as provided in the promissory note.




                                           5
 Case 18-22505       Doc 284   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Main
                                Document     Page 8 of 12


      6.      On January 24, 2020, Associated Bank, N.A. (“Associated Bank”) filed

an Omnibus Limited Objection to the Claim (as well as other claims) [ECF No. 276],

to the extent that the Debtor seeks to pay postpetition interest on the Claim. The

Debtor recognizes that the prosecution of the objection to the Claim would result in

expenses to the Debtor’s estate. The amounts that could be incurred by the Debtor’s

estate could potentially deprive the Debtor of its ability to pursue and/or perform

under its proposed Chapter 11 plan of reorganization pending before the Bankruptcy

Court, including proposed payments to the remaining claimants and creditors in this

Bankruptcy matter.

      7.      The proposed compromise will avoid the delay related to Associated

Bank’s objection to the Claim. The compromise will leave sufficient funds in the

Debtor’s estate for payment in full of all administrative expenses and remaining

creditor claims and to permit confirmation of the Debtor’s pending Chapter 11 plan

of reorganization.

                         THE COMPROMISE AND SETTLEMENT

      8.      After negotiations, the Debtor and DiLorenzo have, subject to the

approval of this Court, agreed to settle, allow and immediately pay the Claim,

pursuant to a settlement agreement (the “Settlement”). A copy of the proposed

Settlement Agreement is attached hereto as Exhibit A.

      9.      The Settlement Agreement contains the following key terms and

conditions:




                                           6
 Case 18-22505     Doc 284    Filed 02/11/20 Entered 02/11/20 13:06:20      Desc Main
                               Document     Page 9 of 12


      2.     ALLOWANCE OF CLAIM.

            2.1   DiLorenzo shall be deemed to have an allowed unsecured claim in
      the amount of One Hundred Fifty-One Thousand Dollars ($151,000.00) (the
      “Allowed Claim”). The Allowed Claim shall be paid in full, and in such manner,
      as and when provided in Section 2.2 below.

             2.2  On or promptly after the Effective Date (defined below), the
      Parties understand and agree that Debtor shall pay the Allowed Claim as
      follows:

             The sum of One Hundred Fifty-One Thousand Dollars ($151,000.00).

             2.3    The Parties understand and agree that, other than the payment
      expressly identified in Section 2.2, no other payments by Debtor and/or any
      other party are required in connection with the Allowed Claim, and payment
      in full of the payments identified in this Section 2.2 shall fully resolve, and
      fully pay, the Allowed Claim, pursuant to the settlement herein.

                              STANDARD FOR APPROVAL

      10.    The proposed compromise reflects a reasonable exercise of the Debtor’s

business judgment, as it will save the Debtor expense in connection with the objection

to the Claim; will save the Debtor significant potential expense in connection with a

higher allowed amount of the Claim; will protect the rights of all other parties in

interest; and will permit the Debtor to move forward with its pending proposed

Chapter 11 plan of reorganization.

      11.    The Court has the discretion to approve a proposed compromise of a

dispute. See In re Del Grosso, 106 B.R. 165, 167 (Bankr. N.D. Ill. 1989). A court should

approve a proposed settlement or compromise if it is in the best interests of the estate.

See In re Miller, 148 B.R. 510, 516 (Bankr. N.D. Ill. 1992). The Seventh Circuit has

adopted a two-step method for determining whether a proposed settlement or

compromise is in the best interests of the estate. See In re Telesphere

                                           7
 Case 18-22505     Doc 284     Filed 02/11/20 Entered 02/11/20 13:06:20       Desc Main
                               Document      Page 10 of 12


Communications, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994) (citing In re Energy

Co-op, Inc., 886 F.2d 921 (7th Cir. 1989), and In re American Reserve Corp., 841 F.2d

159 (7th Cir. 1987)). A court must first compare the terms of the settlement with the

probable costs and benefits of litigation, and then determine whether the settlement

falls within the reasonable range of litigation possibilities. The latter determination

is to be weighted in favor of settlement since a challenged settlement fails the test

only if it falls below the lowest point in the range of reasonableness. See Telesphere,

179 B.R. at 553.

                    THE PROPOSED COMPROMISE IS REASONABLE

      12.    The Compromise described above strikes an appropriate balance

between all of the factors to be considered. The Compromise is the product of a

thorough analysis of relevant documents, possible objections and defenses, costs, and

the likelihood of success on the merits. The Compromise will also allow the Debtor to

avoid substantial administrative cost and delay in connection with its objections to,

and discovery in connection with, the Claim. Perhaps most importantly, the

Compromise will remove the Claim as a potential obstacles to the allowance and

payment of the remaining claims against the Debtor’s estate pursuant to the Debtor’s

pending proposed Chapter 11 plan of reorganization.

      13.    In light of these factors, the Compromise is fair, reasonable, well within

the reasonable range of litigation possibilities and in the best interests of the creditors

of the Debtor’s estate. Accordingly, the Motion should be granted, and the

Compromise approved.


                                            8
 Case 18-22505    Doc 284   Filed 02/11/20 Entered 02/11/20 13:06:20   Desc Main
                            Document      Page 11 of 12


                                      NOTICE

      14.    Pursuant to Fed. R. Bankr. P. 9006(c), the Court may shorten the time

for providing notice. The Debtor is requesting this Court to shorten notice in the

interest of judicial economy. The prosecution of the Claims Objection, including,

without limitation, discovery in connection therewith, would result in substantial

expenses to the Debtor’s estate. The Compromise would obviate the necessity of such

expenses. Therefore, the Debtor respectfully requests that such notice be deemed

sufficient under the circumstances.

      WHEREFORE, the Debtor respectfully requests that this Court grant this

Motion and enter an Order substantially in the form attached hereto:

      A.     Approving the compromise described herein and the Settlement

Agreement attached hereto as Exhibit A;

      B.     Authorizing and directing the Debtor to execute any and all documents

necessary to effectuate the agreed settlement;

      C.     Authorizing the Debtor to pay the compromise amounts from the

Debtor’s estate, specifically, the amounts expressly set forth in Section 2 of the

Settlement Agreement;

      D.     Deeming notice of this Motion to be adequate and sufficient under the

circumstances; and

      E.     Providing such other and further relief as the Court deems necessary

and just.




                                          9
 Case 18-22505   Doc 284   Filed 02/11/20 Entered 02/11/20 13:06:20       Desc Main
                           Document      Page 12 of 12


Dated: February 22, 2020                   PON GROUP, LLC

                                           By: /s/ Carolina Y. Sales
                                                   One of Its Attorneys
Paul M. Bauch (ARDC # 6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC D/B/A LAKELAW
53 W. Jackson Blvd., Suite 1115
Chicago, IL 60604
csales@lakelaw.com
Tel. (312) 588-5000
Fax (312) 427-5709




                                      10
